Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered January 9, 1987, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*611The defendant complains that certain remarks in the prosecutor’s summation deprived him of a fair trial. However, at trial there was an objection to only one of the comments. Consequently, with that one exception, the defendant’s claim is not preserved for appellate review (see, CPL 470.05 [2]). Moreover, as to the one objected-to remark, the Trial Judge sustained the objection. Since the defendant did not request a curative instruction or move for a mistrial, it must be concluded that any error was cured to the defendant’s satisfaction (see, People v Medina, 53 NY2d 951).
In addition, the Trial Judge did not abuse his discretion in denying the defendant’s motion for a mistrial when an undercover police officer testified that he was investigating the possibility of other criminal activity at the after-hours social club where the drug transactions were consummated. Because the officer did not suggest that the defendant was involved in the other criminal activities, no prejudice to the defendant resulted from this testimony (see, People v Brotherton, 122 AD2d 850, lv denied 69 NY2d 709). In addition, the Trial Judge sustained counsel’s objection, ordered the remark stricken and promptly instructed the jury to disregard the statement (see, People v Brotherton, supra).
We have examined the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.